DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 7, it is unclear what is the configuration of the object that is performing the function of bearing the rotational speed sensor elastically 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the limitation “the electronic monitoring system” but does not recite any further structural features to further narrow claim 9. Claim 9 depends from claim 1 and therefore is must further limit it in some manner. Because claim 9 does not recite any further structural limitation or other further limitation to claim 1, it fails to further limit claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 
Claim 10 rejected by virtue of the dependency on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (6,492,805).
As to claim 1, Wakabayashi et al. (hereinafter Wakabayashi) discloses a wheel speed detecting device for a vehicle comprising wherein the pole wheel (103) has apertures (106, 115) which are uniformly 

    PNG
    media_image1.png
    898
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    765
    media_image2.png
    Greyscale


As to claim 2, Wakabayashi discloses that the radial webs (104, 116) and/or the apertures (106, 115) are pulse generators, which follow one another in the circumferential direction of the pole wheel (103), for a 
As to claim 3, Wakabayashi discloses that a front end face (101) of the rotational speed sensor (100) is placed on the axially protruding bulge of the pole wheel (103), and wherein the axially protruding bulge (107) extends only slightly axially in such a way that, an air gap (.delta.) (Fig. 11(a)) of defined width is defined axially between i) the apertures (105) and radial webs (104) and ii) the front end face (101) of the rotational speed sensor (60).
 As to claims 4 - 5, Wakabayashi discloses the radial webs (104) are connected in one piece to a radially outer axial flange (105) and to a radially inner axial flange (109), and wherein the radially outer axial flange (105) and/or the radially inner axial flange (109) are connected in one piece to a radially bent-off radial flange (103) for fastening to a radial bearing surface of the brake disk (73).
As to claim 6, Wakabayashi discloses that the axially protruding bulge (107) is formed, at the transition from the radially outer axial flange to the radial webs (104), as an integrally formed, peripheral projection, and wherein the axial extent of the axially protruding bulge (107) corresponds to the width of the air gap (.delta.) (Fig. 11(a))  between i) surfaces of the 
As to claim 8, Wakabayashi discloses pole wheel produced as a sheet-metal formed part with punched-out apertures (135, 139, Fig. 15) [0122] – [0123].
As to claim 11, Wakabayashi discloses that the radial webs are connected in one piece to a radially outer axial flange (104) and to a radially inner axial flange (109), and wherein the radially outer axial flange (104) and/or the radially inner axial flange (109) are connected in one piece to a radially bent-off radial flange (103) for fastening to a radial bearing surface of the brake disk (73).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pahle (2007/0175715) is cited for its disclosure of a pole wheel which can be connected to a wheel hub of a motor vehicle.
Visca et al. (2013/0001029) is cited for its disclosure of a brake assembly having a mounting clip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/REENA AURORA/Primary Examiner, Art Unit 2858